

Exhibit 10.6






SEACOR MARINE HOLDINGS INC.
2017 EQUITY INCENTIVE PLAN




--------------------------------------------------------------------------------





SEACOR MARINE HOLDINGS INC.
2017 EQUITY INCENTIVE PLAN

Section 1.Purpose. The purposes of this SEACOR Marine Holdings Inc. 2017 Equity
Incentive Plan (as it may be amended from time to time, the “Plan”) are to
promote the interests of SEACOR Marine Holdings Inc. and its stockholders by
(a) attracting and retaining employees and directors of, and certain consultants
to, the Company and its Affiliates; (b) motivating such individuals by means of
performance-related incentives to achieve longer-range performance goals; and/or
(c) enabling such individuals to participate in the long‑term growth and
financial success of the Company.

Section 2.    Definitions. As used in the Plan, the following terms shall have
the respective meanings set forth below:
“Affiliate” shall mean any entity (i) that, directly or indirectly, is
controlled by, controls or is under common control with, the Company or (ii) in
which the Company has a significant equity interest, in either case as
determined by the Committee.
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, Other Stock-Based Award or
Performance Compensation Award made or granted from time to time hereunder.
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant. An Award Agreement may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, unless otherwise determined by the Committee, need not be signed by
a representative of the Company.
“Board” shall mean the Board of Directors of the Company.
“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term in the employment, severance or
similar agreement, if any, between the Participant and the Company or a
subsidiary of the Company. If the Participant is not a party to an employment,
severance or similar agreement with the Company or a subsidiary of the Company
in which such term is defined, then unless otherwise defined in the applicable
Award Agreement, “Cause” shall mean (i) the intentional engagement in any acts
or omissions constituting dishonesty, breach of a fiduciary obligation,
wrongdoing or misfeasance, in each case, in connection with a Participant’s
duties or otherwise during the course of a Participant’s employment or service
with the Company or an Affiliate; (ii) the commission of a felony, including,
but not limited to, any felony involving fraud, embezzlement, moral turpitude or
theft; (iii) the intentional and wrongful damaging of property, contractual
interests or business relationships of the Company or an Affiliate; (iv) the
intentional and wrongful disclosure of secret processes or confidential
information of the Company or an Affiliate in violation of an agreement with or
a policy of the Company or an Affiliate; (v) the continued failure to
substantially perform the Participant’s duties for the Company or an Affiliate;
(vi) current alcohol or prescription drug abuse affecting work performance;
(vii) current illegal use of drugs; or (viii) any intentional conduct contrary
to the Company’s or an Affiliate’s written policies or practices.
“Change of Control” shall mean the occurrence of any of the following events:
(a)    a change of control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act; or
(b)    following the effective date of the spin-off of the Company from SEACOR
Holdings Inc., during any period of two consecutive years, the individuals who
at the beginning of such period constitute the Board or any individuals who
would be Continuing Directors cease for any reason to constitute at least a
majority thereof; or
(c)    following the effective date of the spin-off of the Company from SEACOR
Holdings Inc., the Shares shall cease to be publicly traded; or
(d)    the Board shall approve a sale of all or substantially all of the assets
of the Company, and such transaction shall have been consummated; or
(e)    the Board shall approve any merger, consolidation, or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (b) or (c) above, and
such transaction shall have been consummated.
Notwithstanding the foregoing, unless otherwise determined by the Board in its
sole discretion, any spin-off of a division or a subsidiary of the Company to
its stockholders shall not constitute a Change of Control. In no event shall the
spin-off of the Company from SEACOR Holdings Inc. constitute a Change of
Control. Further, notwithstanding the foregoing, if a Change of Control
constitutes a payment event with respect to any Award which provides for the
deferral of compensation that is subject to Section 409A of the Code, then, to
the extent required to avoid the imposition of additional taxes under Section
409A of the Code, the transaction or event described in paragraph (a), (b), (c),
(d) or (e) above, with respect to such Award, shall only constitute a


1

--------------------------------------------------------------------------------




Change of Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer the Plan and composed of not less than two directors, each of whom is
required to be a “Non-Employee Director” (within the meaning of Rule 16b-3) and
an “outside director” (within the meaning of Section 162(m) of the Code), to the
extent Rule 16b-3 and Section 162(m) of the Code, respectively, are applicable
to the Company and the Plan.
“Company” shall mean SEACOR Marine Holdings Inc. together with any successor
thereto.
“Continuing Director” shall mean (a) the directors of the Company in office on
the Effective Date and (b) any successor to any director and any additional
director who, after the Effective Date, was nominated or selected by a majority
of the Continuing Directors in office at the time of his or her nomination or
selection.
“Disability” shall mean a physical or mental disability or infirmity that
prevents the performance by the Participant of his or her duties lasting (or
likely to last, based on competent medical evidence presented to the Company)
for a continuous period of six months or longer.
“Effective Date” shall have the definition as set forth in Section 18(a) of the
Plan.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and
(ii) with respect to Shares, as of any date, the closing sale price (excluding
any “after hours” trading) of the Shares on the date of grant or the date of
calculation, as the case may be, on the stock exchange or over the counter
market on which the Shares are principally trading on such date (or on the last
preceding trading date if Shares were not traded on such date) if the Shares are
readily tradable on a national securities exchange or other market system, and
if the Shares are not readily tradable, Fair Market Value shall mean the amount
determined in good faith by the Committee as the fair market value of the
Shares.
“Good Reason” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between the Participant and the Company or a subsidiary of
the Company. If the Participant is not a party to an employment, severance or
similar agreement with the Company or a subsidiary of the Company in which such
term is defined, then unless otherwise defined in the applicable Award
Agreement, “Good Reason” shall mean any of the following without the
Participant’s written consent: (i) a material diminution in the Participant’s
base salary; or (ii) a material change in the geographic location at which the
Participant must primarily perform the Participant’s services (which shall in no
event include a relocation of the Participant’s current principal place of
business to a location less than 50 miles away) from the geographic location at
which the Participant is then primarily performing services; provided that no
termination shall be deemed to be for Good Reason unless (a) the Participant
provides the Company with written notice setting forth the specific facts or
circumstances constituting Good Reason within 90 days after the initial
existence of the occurrence of such facts or circumstances, (b) to the extent
curable, the Company has failed to cure such facts or circumstances
within 30 days of its receipt of such written notice, and (c) the effective date
of the termination for Good Reason occurs no later than one 180 days after the
initial existence of the facts or circumstances constituting Good Reason.
“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may be granted only to Participants who meet the
requirements of Section 422 of the Code.
“Involuntary Termination” shall mean termination by the Company of a
Participant’s employment or service by the Company without Cause or termination
of a Participant’s employment by the Participant for Good Reason. For avoidance
of doubt, an Involuntary Termination shall not include a termination of the
Participant’s employment or service by the Company for Cause or due to the
Participant’s death, Disability or resignation without Good Reason.
“Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award; provided, that the exercise of such discretion would not
cause the Performance Compensation Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. By way of
example and not by way of limitation, in no event shall any discretionary
authority granted to the Committee by the Plan including, but not limited to,
Negative Discretion, be used to (a) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained or (b) increase a
Performance Compensation Award above the maximum amount payable under
Section 4(a) or 11(d)(vi) of the Plan.


2

--------------------------------------------------------------------------------




“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Stock Option or does not meet the requirements of Section 422 of
the Code or any successor provision thereto.
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.
“Participant” shall mean any employee of, or consultant to, the Company or its
Affiliates, or non-employee director who is a member of the Board or the board
of directors of an Affiliate, eligible for an Award under Section 5 of the Plan
and selected by the Committee, or its designee, to receive an Award under the
Plan.
“Performance Award” shall mean any right granted under Section 9 of the Plan.
“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
“Performance Criteria” shall mean the measurable criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any performance-based Awards under the
Plan, including, but not limited to, Performance Compensation Awards.
Performance Criteria may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of one or more of the subsidiaries, divisions, departments, regions, functions
or other organizational units within the Company or its Affiliates. The
Performance Criteria may be made relative to the performance of other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, and may be made relative to an
index or one or more of the performance criteria themselves. The Committee may
grant performance‑based Awards subject to Performance Criteria that are either
Performance Compensation Awards or are not Performance Compensation Awards. The
Performance Criteria that will be used to establish the Performance Goal(s) for
Performance Compensation Awards shall be based on one or more, or a combination
of, the following: (i) return on net assets; (ii) pretax income before
allocation of corporate overhead and bonus; (iii) budget; (iv) net income
(before or after taxes); (v) division, group or corporate financial goals;
(vi) return on stockholders’ equity; (vii) return on assets; (viii) return on
capital; (ix) revenue; (x) profit margin; (xi) earnings per Share;
(xii) earnings or net earnings; (xiii) operating earnings; (xiv) cash flow or
free cash flow; (xv) attainment of strategic or operational initiatives;
(xvi) appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company; (xvii) market share; (xviii) gross
profits; (xix) earnings before interest and taxes; (xx) earnings before
interest, taxes, depreciation and amortization; (xxi) operating expenses;
(xxii) capital expenses; (xxiii) enterprise value; (xxiv) equity market
capitalization; (xxv) economic value-added models and comparisons with various
stock market indices; (xxvi) reductions in costs; (xxvii) operating income;
(xxviii) operating margin; (xxix) price per Share; (xxx) return on investment;
(xxxi) total shareholder return; and/or (xxxii) sales or net sales. To the
extent required under Section 162(m) of the Code, the Committee shall, not later
than the 90th day of a Performance Period (or, if longer, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period.
“Performance Formula” shall mean, for a Performance Period, one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to a performance-based Award (including, but not limited to, a
Performance Compensation Award) of a particular Participant, whether all, some
portion but less than all, or none of the performance-based Award has been
earned for the Performance Period.
“Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time not later than the
90th day of a Performance Period, or at any time thereafter (but only to the
extent the exercise of such authority after the first 90 days of a Performance
Period would not cause the Performance Compensation Awards granted to any
Participant for the Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code), in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period to the extent permitted under Section 162(m) of the Code in order to
prevent the dilution or enlargement of the rights of Participants, (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development affecting the Company or its Affiliates; or
(b) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company or its Affiliates, or the financial statements of
the Company or its Affiliates, or in response to, or in anticipation of, changes
in applicable laws, regulations, accounting principles, or business conditions.
“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a performance-based Award, including, but not limited to, a
Performance Compensation Award.
“Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization, government, political subdivision or other entity.


3

--------------------------------------------------------------------------------




“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.
“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.
“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto, and shall include, without limitation, the Staff thereof.
“Shares” shall mean the common stock of the Company, par value $0.01 per share,
or such other securities of the Company (i) into which such common stock shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction, or (ii) as may be
determined by the Committee pursuant to Section 4(b) of the Plan.
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
“Substitute Awards” shall mean any Awards granted under Section 4(c) of the
Plan.


4

--------------------------------------------------------------------------------





Section 3.    Administration.
(a)    The Plan shall be administered by the Committee. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant and designate those Awards
which shall constitute Performance Compensation Awards; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award (subject to
Section 162(m) of the Code with respect to Performance Compensation Awards)
shall be deferred either automatically or at the election of the holder thereof
or of the Committee (in each case consistent with Section 409A of the Code);
(vii) interpret, administer or reconcile any inconsistency, correct any defect,
resolve ambiguities and/or supply any omission in the Plan, any Award Agreement,
and any other instrument or agreement relating to, or Award made under, the
Plan; (viii) establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (ix) establish and administer Performance Goals and certify
whether, and to what extent, they have been attained; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration or operation of the Plan.
(b)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or Award Agreement shall be within the sole discretion of
the Committee, may be made at any time and shall be final, conclusive, and
binding upon all Persons, including, but not limited to, the Company, any
Affiliate, any Participant, any holder or beneficiary of any Award, and any
stockholder.
(c)    The mere fact that a Committee member shall fail to qualify as a
“Non-Employee Director” or “outside director” within the meaning of Rule 16b-3
and Section 162(m) of the Code, respectively, shall not invalidate any Award
otherwise validly made by the Committee under the Plan. Notwithstanding anything
in this Section 3 to the contrary, the Board, or any other committee or
sub-committee established by the Board, is hereby authorized (in addition to any
necessary action by the Committee) to grant or approve Awards as necessary to
satisfy the requirements of Section 16 of the Exchange Act and the rules and
regulations thereunder and to act in lieu of the Committee with respect to
Awards made to non‑employee directors under the Plan.
(d)    No member of the Board or the Committee and no employee of the Company or
any Affiliate shall be liable for any determination, act or failure to act
hereunder (except in circumstances involving his or her bad faith), or for any
determination, act or failure to act hereunder by any other member or employee
or by any agent to whom duties in connection with the administration of the Plan
have been delegated. The Company shall indemnify members of the Board and the
Committee and any agent of the Board or the Committee who is an employee of the
Company or an Affiliate against any and all liabilities or expenses to which
they may be subjected by reason of any determination, act or failure to act with
respect to their duties on behalf of the Plan (except in circumstances involving
such person’s bad faith).
(e)    With respect to any Performance Compensation Award granted to a “covered
employee” (within the meaning of Section 162(m) of the Code) under the Plan, the
Plan shall be interpreted and construed in accordance with Section 162(m) of the
Code.
(f)    The Committee may from time to time delegate all or any part of its
authority under the Plan to a subcommittee thereof. To the extent of any such
delegation, references in the Plan to the Committee will be deemed to be
references to such subcommittee. In addition, subject to applicable law, the
Committee may delegate to one or more officers of the Company the authority to
grant Awards to Participants who are not officers or directors of the Company
subject to Section 16 of the Exchange Act or “covered employees” (within the
meaning of Section 162(m) of the Code). The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the Affiliate whose employees have benefited from the Plan, as
determined by the Committee.

Section 4.    Shares Available for Awards.
(a)    Shares Available.
(i)    Subject to adjustment as provided in Section 4(b), the aggregate number
of Shares with respect to which Awards may be granted from time to time under
the Plan shall in the aggregate not exceed, at any time, the sum of (A)
2,174,000 Shares, plus (B) any Shares that again become available for Awards
under the Plan in accordance with Section 4(a)(ii). Subject to adjustment as
provided in Section 4(b), the aggregate number of Shares with respect to which
Incen
tive Stock Options may be granted under the Plan shall be 2,174,000 Shares.
Subject in each instance to adjustment as provided in Section 4(b), the maximum
number of Shares with respect to which Awards may be granted to any single
Participant in any fiscal year shall be 434,800 Shares, the maximum number of
Shares which may be paid to a Participant in the Plan in connection with the
settlement of any Award(s) designated as “Performance Compensation Awards” in
respect of a single calendar year (including, without limitation, as a portion
of the applicable Performance Period) shall be as set forth in
Section 11(d)(vi), and the maximum number of Shares with respect to which Awards
may be granted to any single non-employee member of the Board in any fiscal year
shall be 217,400 Shares.
(ii)    Shares covered by an Award granted under the Plan shall not be counted
unless and until they are actually issued and delivered to a Participant and,
therefore, the total number of Shares available under the Plan as of a given
date shall not be reduced by Shares relating to prior Awards that (in whole or
in part) have expired or have been forfeited or cancelled, and upon payment in
cash of the benefit provided by any Award, any Shares that were covered by such
Award will be available for issue hereunder. For the avoidance of doubt, the
following Shares shall not again be made available for delivery to Participants
under the Plan: (A) Shares not issued or delivered as a result of the net
settlement of an outstanding Option or Stock Appreciation Right, and (B) Shares
used to pay the exercise price or withholding taxes related to an outstanding
Award.
(b)    Adjustments. Notwithstanding any provisions of the Plan to the contrary,
in the event that the Committee determines in its sole discretion that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall equitably adjust any or all of (i) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, (ii) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, and (iii) the grant or exercise price
with respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award in consideration for the
cancellation of such Award, which, in the case of Options and Stock Appreciation
Rights shall equal the excess, if any, of the Fair Market Value of the Share
subject to each such Option or Stock Appreciation Right over the per Share
exercise price or grant price of such Option or Stock Appreciation Right. The
Committee will also make or provide for such adjustments in the numbers of
Shares specified in Section 4(a)(i) (and, to the extent consistent with
Section 162(m) of the Code, Section 11(d)(vi)) of the Plan as the Committee in
its sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 4(b); provided,
however, that any such adjustment to the numbers specified in Section 4(a)(i) of
the Plan (and, to the extent consistent with Section 162(m) of the Code,
Section 11(d)(vi) of the Plan) will be made only if and to the extent that such
adjustment would not cause any Option intended to qualify as an Incentive Stock
Option to fail to so qualify.
(c)    Substitute Awards.
(i)    Awards may be granted under the Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in an acquisition or merger
transaction with the Company or any subsidiary of the Company. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code.
(ii)    In the event that an entity acquired by the Company or any subsidiary of
the Company, or with which the Company or any subsidiary of the Company merges,
has shares available under a pre‑existing plan previously approved by
stockholders and not adopted in contemplation of such acquisition or merger, the
shares available for grant pursuant to the terms of such plan (as adjusted, to
the extent appropriate, to reflect such acquisition or merger) may be used for
Awards made after such acquisition or merger under the Plan; provided, however,
that Awards using such available shares may not be made after the date awards or
grants could not have been made under the terms of the pre-existing plan absent
the acquisition or merger, and may only be made to individuals who were not
employees or directors of the Company or any subsidiary of the Company prior to
such acquisition or merger. The Awards so granted may reflect the original terms
of the awards being assumed or substituted or converted for and need not comply
with other specific terms of the Plan, and may account for Shares substituted
for the securities covered by the original awards and the number of shares
subject to the original awards, as well as any exercise or purchase prices
applicable to the original awards, adjusted to account for differences in stock
prices in connection with the transaction.
(iii)    Any Shares that are issued or transferred by, or that are subject to
any Awards that are granted by, or become obligations of, the Company under
Sections 4(c)(i) or 4(c)(ii) of the Plan will not reduce the Shares available
for issuance or transfer under the Plan or otherwise count against the limits
described in Section 4(a)(i) of the Plan. In


5

--------------------------------------------------------------------------------




addition, no Shares that are issued or transferred by, or that are subject to
any Awards that are granted by, or become obligations of, the Company under
Sections 4(c)(i) or 4(c)(ii) of the Plan will be added to the aggregate limit
described in Section 4(a)(i) of the Plan.
(d)    Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

Section 5.    Eligibility. Any employee of, or consultant to, the Company or any
of its Affiliates (including, but not limited to, any prospective employee), or
non-employee director who is a member of the Board or the board of directors of
an Affiliate, shall be eligible to be selected as a Participant.

Section 6.    Stock Options.
(a)    Grant. Subject to the terms of the Plan, the Committee shall have sole
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price thereof and
the conditions and limitations applicable to the exercise of the Option. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such Awards shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code and any regulations implementing such statute. All Options when granted
under the Plan are intended to be Non-Qualified Stock Options, unless the
applicable Award Agreement expressly states that the Option is intended to be an
Incentive Stock Option. If an Option is intended to be an Incentive Stock
Option, and if for any reason such Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
Non-Qualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Non-Qualified Stock Options. No Option shall be exercisable more
than ten years from the date of grant.
(b)    Exercise Price. The Committee shall establish the exercise price at the
time each Option is granted, which exercise price shall be set forth in the
applicable Award Agreement and which exercise price (except with respect to
Substitute Awards) shall not be less than the Fair Market Value per Share on the
date of grant.
(c)    Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement. The Committee may impose such conditions with
respect to the exercise of Options, including, without limitation, any relating
to the application of federal or state securities laws, as it may deem necessary
or advisable.
(d)    Payment.
(i)    No Shares shall be delivered pursuant to any exercise of an Option until
payment in full of the aggregate exercise price therefor is received by the
Company. Such payment may be made (A) in cash or its equivalent, (B) in the
discretion of the Committee and subject to such rules as may be established by
the Committee and applicable law, by exchanging Shares owned by the Participant
(which are not the subject of any pledge or other security interest and which
have been owned by such Participant for at least six months), (C) in the
discretion of the Committee and subject to such rules as may be established by
the Committee and applicable law, through delivery of irrevocable instructions
to a broker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the aggregate
exercise price, (D) in the discretion of the Committee and subject to such rules
as may be established by the Committee and applicable law, by the Company’s
withholding of Shares otherwise issuable upon exercise of an Option pursuant to
a “net exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the Shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise), (E) by a combination of the foregoing, or (F) by such other methods
as may be approved by the Committee and subject to such rules as may be
established by the Committee and applicable law, provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company or withheld as of the date of such tender or
withholding is at least equal to such aggregate exercise price.
(ii)    Wherever in the Plan or any Award Agreement a Participant is permitted
to pay the exercise price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee and applicable law, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option.

Section 7.    Stock Appreciation Rights.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Stock Appreciation Rights
shall be granted, the number of Shares to be covered by each Stock Appreciation
Right Award, the grant price thereof and the conditions and limitations
applicable to the exercise thereof. Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to another Award. Stock Appreciation Rights granted in tandem with or
in addition to an Award may be granted either before, at the same time as the
Award or at a later time. No Stock Appreciation Right shall be exercisable more
than ten years from the date of grant.
(b)    Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
one Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof (which grant price (except with respect to Substitute Awards)
shall not be less than the Fair Market Value on the date of grant). The
Committee shall determine in its sole discretion whether a Stock Appreciation
Right shall be settled in cash, Shares or a combination of cash and Shares.

Section 8.    Restricted Stock and Restricted Stock Units.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Shares of Restricted Stock
and Restricted Stock Units shall be granted, the number of Shares of Restricted
Stock and/or the number of Restricted Stock Units to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock and Restricted Stock Units may vest
and/or be forfeited to the Company, and the other terms and conditions of such
Awards.
(b)    Transfer Restrictions. Unless otherwise directed by the Committee, (i)
certificates issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and deposited by such Participant, together with
a stock power endorsed in blank, with the Company, or (ii) Shares of Restricted
Stock shall be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Shares of Restricted
Stock. Upon the lapse of the restrictions applicable to such Shares of
Restricted Stock, the Company shall, as applicable, either deliver such
certificates to the Participant or the Participant’s legal representative, or
the transfer agent shall remove the restrictions relating to the transfer of
such Shares. Shares of Restricted Stock and Restricted Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered, except as provided
in the Plan or the applicable Award Agreement.
(c)    Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of one Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Committee, upon or after the lapse of the restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. Dividends paid on
any Shares of Restricted Stock or dividend equivalents paid on any Restricted
Stock Units shall be paid directly to the Participant, withheld by the Company
subject to vesting of the Restricted Stock or Restricted Stock Units, as
applicable, pursuant to the terms of the applicable Award Agreement, or may be
reinvested in additional Shares of Restricted Stock or in additional Restricted
Stock Units, as determined by the Committee in its sole discretion. Shares of
Restricted Stock and Shares issued in respect of Restricted Stock Units may be
issued with or without other payments therefor or such other consideration as
may be determined by the Committee, consistent with applicable law.

Section 9.    Performance Awards.
(a)    Grant. The Committee shall have sole authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right which is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such Performance Goals
during such Performance Periods as the Committee shall establish, and
(iii) payable at such time and in such form as the Committee shall determine.
(b)    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award. The Committee may require
or permit the deferral of the receipt of Performance Awards upon such terms as
the Committee deems appropriate and in accordance with Section 409A of the Code.
(c)    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the Performance Period, as set
forth in the applicable Award Agreement.

Section 10.    Other Stock-Based Awards. The Committee shall have authority to
grant to Participants an Other Stock-Based Award, which shall consist of any
right which is (i) not an Award described in Sections 6 through 9 of the Plan,
and (ii) an Award of Shares or an Award denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan; provided that
any such rights must comply, to the extent deemed desirable by the Committee,
with Rule 16b-3 and applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award, including, but not limited to,
the price, if any, at which securities may be purchased pursuant to any Other
Stock-Based Award granted under the Plan.

Section 11.    Performance Compensation Awards.
(a)    General. The Committee shall have the authority, at the time of grant of
any Award described in Sections 8 through 10 of the Plan, to designate such
Award as a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m) of the Code.
(b)    Eligibility. The Committee will, in its sole discretion, designate not
later than the 90th day of a Performance Period (or, if longer, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. Designation of a Participant eligible to receive an Award
hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period, and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder for such
period or any other period.
(c)    Discretion of the Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is/are to apply, and the Performance Formula, as
applicable. Not later than the 90th day of a Performance Period (or, if longer,
within the maximum period allowed under Section 162(m) of the Code), the
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence of this Section 11(c)
and record the same in writing.
(d)    Payment of Performance Compensation Awards.
(i)    Unless otherwise provided in the Plan or the applicable Award Agreement,
a Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.
(ii)    Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (1) the
Performance Goals for such period are achieved; and (2) the Performance Formula
as applied against such Performance Goals determines that all or some portion of
such Participant’s Performance Award has been earned for the Performance Period.
(iii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the Performance Period based upon the Performance Formula. The
Committee shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion, if and when it deems appropriate.
(iv)    Negative Discretion. In determining the final payout of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole judgment, such reduction or elimination is
appropriate.
(v)    Timing of Award Payments. The Awards granted for a Performance Period
shall be paid as provided for in any applicable Award Agreement.
(vi)    Maximum Award Payable. Notwithstanding any provision contained in the
Plan to the contrary, the maximum Performance Compensation Award payable to any
one Participant under the Plan in respect of any single


6

--------------------------------------------------------------------------------




calendar year (including, without limitation, as a portion of the applicable
Performance Period) is 434,800 Shares or, in the event the Performance
Compensation Award is paid in cash, the equivalent cash value thereof on the
first day of the Performance Period(s) to which such Performance Compensation
Award relates. Furthermore, any Performance Compensation Award that has been
deferred shall not (between the date as of which the Performance Compensation
Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in Shares, by an amount greater than the appreciation of the Shares
subject to such Performance Compensation Award from the date such Performance
Compensation Award is deferred to the payment date.

Section 12.    Amendment and Termination.
(a)    Amendments to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan or any portion thereof at any time; provided that if an
amendment to the Plan (i) would materially increase the benefits accruing to
Participants under the Plan, (ii) would materially increase the number of
securities which may be issued under the Plan, or (iii) must otherwise be
approved by the stockholders of the Company in order to comply with applicable
law or the rules of the principal national securities exchange upon which the
Shares are traded or quoted, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained; and provided, further, that any such amendment, alteration,
suspension, discontinuance or termination that would impair the rights of any
Participant or any holder or beneficiary of any Award previously granted shall
not be effective without the written consent of the affected Participant, holder
or beneficiary.
(b)    Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, except in the case of a Performance Compensation
Award where such action would result in the loss of the otherwise available
exemption of the Performance Compensation Award under Section 162(m) of the Code
(in such case, the Committee will not make any modification of the Performance
Criteria/Goals with respect to such Performance Compensation Award); provided
that any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award previously granted shall not be effective
without the written consent of the affected Participant, holder or beneficiary.
(c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable
adjustments in the terms and conditions of, and the criteria included in, all
outstanding Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4(b) hereof) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
(d)    Repricing. Except in connection with a corporate transaction or event
described in Section 4(b) hereof, the terms of outstanding Awards may not be
amended to reduce the exercise price of Options or the grant price of Stock
Appreciation Rights, or to cancel Options or Stock Appreciation Rights in
exchange for cash, other Awards or Options or Stock Appreciation Rights with an
exercise price or grant price, as applicable, that is less than the exercise
price of the original Options or grant price of the original Stock Appreciation
Rights, as applicable, without stockholder approval. This Section 12(d) is
intended to prohibit the repricing of “underwater” Options and Stock
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 4(b) of the Plan.

Section 13.    Change of Control.
Unless otherwise determined by the Committee in a written resolution upon or
prior to the date of grant or set forth in an applicable Award Agreement, (i)
the vesting of any Award that is a “Replaced Award” (as such term is defined
below) will not be accelerated, and any applicable restrictions thereon will not
lapse, solely as a result of a Change of Control; and (ii) in the event of a
Change of Control, the following acceleration, exercisability and valuation
provisions will apply:
(a)    Upon a Change of Control, each then-outstanding Option and Stock
Appreciation Right will become fully vested and exercisable, and the
restrictions applicable to each outstanding Restricted Stock Award, Restricted
Stock Unit Award, Performance Award or Other Stock‑Based Award will lapse, and
each Award will be fully vested (with any applicable Performance Goals deemed to
have been achieved at a target level as of the date of such vesting), except to
the extent that an award meeting the requirements of Section 13(b) hereof (a
“Replacement Award”) is provided to the Participant holding such Award in
accordance with Section 13(b) hereof to replace or adjust such outstanding Award
(a “Replaced Award”).
(b)    An award meets the conditions of this Section 13(b) (and hence qualifies
as a Replacement Award) if (i) it is of the same type (e.g., stock option for
Option, restricted stock for Restricted Stock, restricted stock unit for
Restricted Stock Unit, etc.) as the Replaced Award, (ii) it has a value at least
equal to the value of the Replaced Award, (iii) it relates to publicly traded
equity securities of the Company or its successor in the Change of Control or
another entity that is affiliated with the Company or its successor following
the Change of Control, (iv) if the Participant holding the Replaced Award is
subject to U.S. federal income tax under the Code, the tax consequences to such
Participant under the Code of the Replacement Award are not less favorable to
such Participant than the tax consequences of the Replaced Award, and (v) its
other terms and conditions are not less favorable to the Participant holding the
Replaced Award than the terms and conditions of the Replaced Award (including,
but not limited to, the provisions that would apply in the event of a subsequent
Change of Control). Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 13(b) are satisfied will be made by the
Committee, as constituted immediately before the Change of Control, in its sole
discretion (taking into account the requirements of Treasury
Regulation 1.409A-3(i)(5)(iv)(B) and compliance of the Replaced Award or
Replacement Award with Section 409A of the Code). Without limiting the
generality of the foregoing, the Committee may determine the value of Awards and
Replacement Awards that are stock options by reference to either their intrinsic
value or their fair value.
(c)    Upon the Involuntary Termination, during the period of two years
immediately following a Change of Control, of a Participant holding Replacement
Awards, (i) all Replacement Awards held by the Participant will become fully
vested and, if applicable, exercisable and free of restrictions (with any
applicable performance goals deemed to have been achieved at a target level as
of the date of such vesting), and (ii) all Options and Stock Appreciation Rights
held by the Participant immediately before such Involuntary Termination that the
Participant also held as of the date of the Change of Control and all stock
options and stock appreciation rights that constitute Replacement Awards will
remain exercisable for a period of 90 days following such Involuntary
Termination or until the expiration of the stated term of such stock option or
stock appreciation right, whichever period is shorter (provided, however, that,
if the applicable Award Agreement provides for a longer period of
exercisability, that provision will control).
(d)    Notwithstanding anything in the Plan or any Award Agreement to the
contrary, to the extent that any provision of the Plan or an applicable Award
Agreement would cause a payment of deferred compensation that is subject to
Section 409A of the Code to be made upon the occurrence of (i) a Change of
Control, then such payment shall not be made unless such Change of Control also
constitutes a “change in control event” within the meaning of Section 409A of
the Code and the regulatory guidance promulgated thereunder or (ii) a
termination of employment or service, then such payment shall not be made unless
such termination of employment or service also constitutes a “separation from
service” within the meaning of Section 409A of the Code and the regulatory
guidance promulgated thereunder. Any payment that would have been made except
for the application of the preceding sentence shall be made in accordance with
the payment schedule that would have applied in the absence of a Change of
Control or termination of employment or service, but disregarding any future
service and/or performance requirements.

Section 14.    Non-U.S. Participants. In order to facilitate the granting of any
Award or combination of Awards under the Plan, the Committee may provide for
such special terms for awards to Participants who are foreign nationals or who
are employed by the Company or any Affiliate outside of the United States of
America or who provide services to the Company or an Affiliate under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of the Plan (including, without limitation,
sub-plans) as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of the Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as the Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

Section 15.    Detrimental Activity and Recapture Provisions. Any Award
Agreement may provide for the cancellation or forfeiture of an Award or the
forfeiture and repayment to the Company of any gain related to an Award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time, including,
without limitation, in the event that a Participant, during employment or other
service with the Company or an Affiliate, shall engage in activity detrimental
to the business of the Company. In addition, notwithstanding anything in the
Plan to the contrary, any Award Agreement may also provide for the cancellation
or forfeiture of an Award or the forfeiture and repayment to the Company of any
gain related to an Award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the SEC or any national securities exchange or national
securities association on which the Shares may be traded or under any clawback
policy adopted by the Company.

Section 16.    General Provisions.
(a)    Nontransferability.
(i)    Each Award, and each right under any Award, shall be exercisable only by
the Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.
(ii)    No Award may be sold, assigned, alienated, pledged, attached or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, alienation, pledge, attachment, transfer or encumbrance shall be
void and unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a sale, assignment,
alienation, pledge, attachment, transfer or encumbrance. In no event may any
Award granted under the Plan be transferred for value.
(iii)    Notwithstanding the foregoing, at the discretion of the Committee, an
Award may be transferred by a Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons, subject to any restriction in the applicable Award Agreement.
(b)    Dividend Equivalents. In the sole discretion of the Committee, an Other
Stock-Based Award or an Award granted pursuant to Sections 8 or 9 hereof, may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities or other property on a current or deferred basis;
provided, that in the case of Awards with respect to which any applicable
Performance Goals have not been achieved, dividends and dividend equivalents may
be paid only on a deferred basis, to the extent the underlying Award vests.
(c)    No Rights to Awards. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants, Awards, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each or any Participant
(whether or not such Participants are similarly situated).
(d)    Share Certificates. Shares or other securities of the Company or any
Affiliate delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state laws. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
(e)    Withholding.
(i)    A Participant may be required to pay to the Company or any Affiliate,
and, subject to Section 409A of the Code, the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan, and to take such other action(s) as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.
(ii)    Without limiting the generality of clause (i) above, in the discretion
of the Committee and subject to such rules as it may adopt (including, without
limitation, any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements) and applicable law, a Participant may satisfy, in whole
or in part, the foregoing withholding liability by delivery of Shares owned by
the Participant (which are not subject to any pledge or other security interest
and which have been owned by the Participant for at least six months) with a
Fair Market Value equal to such withholding liability or by having the Company
withhold from the number of Shares otherwise issuable pursuant to the exercise
of the Option (or the settlement of such Award in Shares) a number of Shares
with a Fair Market Value equal to such withholding liability.


7

--------------------------------------------------------------------------------




(f)    Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
but not limited to, the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.
(g)    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of options, restricted stock, restricted stock units, Shares and other
types of Awards provided for hereunder (subject to stockholder approval if such
approval is required), and such arrangements may be either generally applicable
or applicable only in specific cases.
(h)    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting or other service relationship to, or as a director on the Board or
board of directors, as applicable, of, the Company or any Affiliate. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any consulting or other service relationship, free
from any liability or any claim under the Plan or any Award Agreement, unless
otherwise expressly provided in any applicable Award Agreement or any applicable
employment or other service contract or agreement with the Company or an
Affiliate.
(i)    No Rights as Stockholder. Subject to the provisions of the applicable
Award, no Participant or holder or beneficiary of any Award shall have any
rights as a stockholder with respect to any Shares to be distributed under the
Plan until he or she has become the holder of such Shares. Notwithstanding the
foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall be
entitled to the rights of a stockholder in respect of such Restricted Stock.
(j)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, applied without
giving effect to its conflict of laws principles.
(k)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(l)    Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with the requirements of all applicable
securities laws.
(m)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or such
Affiliate.
(n)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated without additional
consideration.
(o)    Deferrals. In the event the Committee permits a Participant to defer any
Award payable in the form of cash, all such elective deferrals shall be
accomplished by the delivery of a written, irrevocable election by the
Participant on a form provided by the Company. All deferrals shall be made in
accordance with administrative guidelines established by the Committee to ensure
that such deferrals comply with all applicable requirements of Section 409A of
the Code.
(p)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


8

--------------------------------------------------------------------------------





Section 17.    Compliance with Section 409A of the Code.
(a)    To the extent applicable, it is intended that the Plan and any Awards
granted hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants. The Plan and any Awards granted hereunder shall be
administered in a manner consistent with this intent. Any reference in the Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of Code) payable under the Plan and Awards granted
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and Awards granted hereunder may not be reduced by, or offset against, any
amount owing by a Participant to the Company or any of its Affiliates.
(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay it
on the earlier of (A) the first business day of the seventh month following the
Participant’s separation from service or (B) the date of the Participant’s
death.
(d)    Notwithstanding anything to the contrary in the Plan or any Award
Agreement, to the extent that the Plan and/or Awards granted hereunder are
subject to Section 409A of the Code, the Committee may, in its sole discretion
and without a Participant’s prior consent, amend the Plan and/or Award, adopt
policies and procedures, or take any other actions (including, without
limitation, amendments, policies, procedures and actions with retroactive
effect) as the Committee determines are necessary or appropriate to (i) exempt
the Plan and/or any Award from the application of Section 409A of the Code, (ii)
preserve the intended tax treatment of any such Award, or (iii) comply with the
requirements of Section 409A of the Code, including, without limitation, any
regulations or other guidance that may be issued after the date of the grant. In
any case, notwithstanding anything to the contrary, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with the Plan and Awards granted hereunder (including, but not
limited to, any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

Section 18.    Term of the Plan.
(a)    Effective Date. The Plan shall be effective as of May 10, 2017, which was
the date of its approval by the Board and the stockholder of the Company, SEACOR
Holdings (the “Effective Date”).
(b)    Expiration Date. No Award will be granted under the Plan more than ten
years after the Effective Date, but all Awards granted on or prior to such date
will continue in effect thereafter subject to the terms thereof and of the Plan.


9